Case 4:19-cv-10180-JLK Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION

                                                 CASE NO.:

 JAMES C. SMITH,

                    Plaintiff,

 v.

 ASHFORD TRS FIVE LLC
 d/b/a LA CONCHA HOTEL & SPA,

             Defendant.
 _________________________________/

                                             COMPLAINT

             Plaintiff, JAMES C. SMITH, by and through the undersigned counsel, Todd W. Shulby, P.A.,

 sues the Defendant, ASHFORD TRS FIVE LLC d/b/a LA CONCHA HOTEL & SPA, and alleges as

 follows:

             1.     Plaintiff brings this action against Defendant to recover unpaid wages, compensation

 and damages.

             2.     Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

 29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

             3.     The unlawful employment practices alleged below occurred and/or were committed

 within this judicial district.

             4.     At all times material hereto, Plaintiff has been a citizen and resident of this judicial

 district and within the jurisdiction of this Court.

             5.     At all times material hereto, ASHFORD TRS FIVE LLC d/b/a LA CONCHA HOTEL

 & SPA, was Plaintiff’s employer as defined by law and a corporation conducting business in this judicial

 district.
Case 4:19-cv-10180-JLK Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 4



        6.      At all times material hereto ASHFORD TRS FIVE LLC d/b/a LA CONCHA HOTEL

 & SPA, had employees engaged in interstate commerce or in the production of goods for interstate

 commerce, and/or had employees handling, selling, or otherwise working on goods or materials that

 were moved in or produced for interstate commerce by a person. 29 U.S.C. §203.

        7.      At all times material hereto, ASHFORD TRS FIVE LLC d/b/a LA CONCHA HOTEL

 & SPA, upon information and belief, had revenue in excess of $500,000.00 per annum.

        8.      At all times material hereto, ASHFORD TRS FIVE LLC d/b/a LA CONCHA HOTEL

 & SPA, was Plaintiff’s employer as defined by law.

        9.       At all times material hereto, Plaintiff was individually engaged in interstate commerce

 while working for Defendants.

                     COUNT I: FLSA RECOVERY OF OVERTIME WAGES

        10.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

 9 above.

        11.     Plaintiff worked for Defendant from approximately March 15, 2018 until July 31, 2019.

        12.     Plaintiff worked for Defendant as an accounts receivable clerk.

        13.     Plaintiff’s primary duties and responsibilities included collection of all monies due to

 hotel, invoicing, payments and credit card resolutions.

        14.     Plaintiff was paid at a rate of $16.45 per hour.

        15.     Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours worked

 over 40 hours per week.

        16.     During one or more workweeks, Defendant did not pay Plaintiff time and one-half

 Plaintiff’s regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

        17.     Defendant knew or should have known of the unpaid and/or underpaid overtime hours

 worked.

                                                    2
Case 4:19-cv-10180-JLK Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 4


                                             (
                                                                                                       §207.
         18.     Plaintiffwas unlawful.j.y denied overtime wages in violation of the FLSA, 29 U.S.C.
                                                                                                 f has
         '19.    By reason of the intentibnal, willful and unlawful acts of Defend ant, Plaintif
                                                                                       s' fees.
 suffered damages, including liquidated, and will continue to incur costs and attorney
                                                                                                  wages as
         20.     Plaintiff is owed an additional amoun t equal to the amount of unpaid overtime

 liquidated damages.
                                                                                   unpaid wages,
         WHER EFORE , Plaintiff hereby demands judgment against Defend ant for all
                                                                                all issues so triable.
  liquidated damages, attorney's fees and costs and demands a trial by jury for

                                                 TRIAL BY -TURY

          Plaintiff demands a trial by jury on all issues so triable.

                                    NOTIC E OF CONS ENT TO JOIN

                                                                                 become a party
          I, JAMES C. SMITH, hereby consents, pursuan t to 29 U.S.C. §216(b), to
                                                                                  t to the terms of the
  Plaintiff in this action and to be represented by Todd W. Shulby, P.A., pursuan
                                                                                     Limitation of Client's .
  Attorne y/ Client Agreement and Notice of Attorney's Fees and Costs Lien and
                                                                                         to the best of my
  Right to Settle. I further declare that the foregoing allegations are true and correct

  knowledge and belief.




                                                     J~ M I T H , as Phrintiff
                                                            Io,· 7- ~ , ,
                                                     DATE




                                                         3
Case 4:19-cv-10180-JLK Document 1 Entered on FLSD Docket 10/10/2019 Page 4 of 4



                                    Respectfully submitted,

                                    TODD W. SHULBY, P.A.
                                    1792 Bell Tower Lane
                                    Weston, Florida 33326
                                    Telephone No.: (954) 530-2236
                                    Facsimile No.: (954) 530-6628
                                    E-mail: tshulby@shulbylaw.com
                                    Counsel for Plaintiff

                                    By:       /s/Todd W. Shulby, Esq.
                                              Todd W. Shulby, Esq.
                                              Florida Bar No.: 068365




                                          4
